—Order, Supreme Court, New York County (Diane A. Lebedeff, J.), entered June 16, 1994, which, upon a grant of reargument, adhered to a previous order, entered March 31, 1993, which, inter alia, granted defendant’s motion for summary judgment with liability conceded only in the amount of defendant’s percentage share in a reinsurance syndicate, unanimously affirmed, with costs.
The IAS Court properly concluded that, as a matter of law, there was no showing that Elkhorn, defendant’s predecessor in interest, was meant to be the fronter for the reinsurance syndicate. The parties’ intention to name the whole syndicate as the reinsurer, not Elkhorn as a fronter for the other syndicate members, is revealed upon examination of the final reinsurance agreements (see, Sumitomo Mar. & Fire Ins. Co. v Cologne Reins. Co., 149 AD2d 377, 378, 380, affd 75 NY2d 295), which refer only to the syndicate name. In any event, as the IAS Court noted, even if examination of the original placement slips were dispositive, the result would be the same. The stamps originally affixed to the placement slips by Elkhorn’s underwriter clearly provided that the proposed reinsurance shares were reserved for the syndicate; the deposition testimony of a director employed by the reinsured’s broker, taken eight years later, that the underwriter’s representative had "[put] up” Elkhorn as the fronting company should not be allowed to contradict the unambiguous notations on the original slips (see, Tender Loving Care Agency v Hladun, 111 AD2d 162, 163). Moreover, the subsequent addition of Elkhorn’s *418coded initials to the original placement slips was never approved by Elkhorn, as would be required under the agreement between Elkhorn and its underwriter. We have considered plaintiff’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Rosenberger, Nardelli and Williams, JJ. [See, 159 Misc 2d 208.]